Citation Nr: 1103771	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son & daughter




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1943 to January 1946.  He died in April 2006 at the age 
of 80.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision in January 2007, 
followed by a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied entitlement to the benefit currently 
sought on appeal.

The appellant appeared before the undersigned Veterans Law Judge 
in a Travel Board hearing in Boston, Massachusetts in November 
2010 to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional notification and 
evidentiary development is required before the issue of 
entitlement to service connection for the cause of the Veteran's 
death is ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2009).  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the appellant's claim so that she is afforded every 
possible consideration.

Initially, the Board notes that the appellant has not received 
adequate notice in regard to her appeal.  In the context of a 
claim for Dependency and Indemnity Compensation (DIC) benefits, 
which includes a claim of service connection for the cause of the 
Veteran's death, the United States Court of Appeals for Veterans 
Claims has held that section 5103(a) notice must be tailored to 
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on 
other grounds, Hupp v. Shinseki, 329 Fed. App'x 277 (2009).  The 
notice should include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id. Corrective 
notice is required.   

The appellant has also identified outstanding private treatment 
records that are relevant to her claim.  Board hearing 
transcript, November 2010.  As VA is on notice that these private 
medical records exist and are potentially relevant to the 
appellant's claim, all reasonable effort to obtain the 
outstanding treatment records must be undertaken.  38 C.F.R. 
§ 3.159(c)(1).  The appellant also identifies that the Veteran 
received treatment at VA facilities, although no such records are 
currently associated with the claims file.  These records should 
also be obtained.  § 3.159(c)(2).  

Finally, the Board finds that VA must assist the appellant by 
obtaining a medical opinion based upon the evidence of record in 
this case.  The Veteran's private physician has provided an 
opinion that a number of the Veteran's symptoms including "upper 
back, shoulder, mid back, and neck pain along with anxiety" 
"were connected to his injury and anxiety reaction that he 
experienced during his service."  Physician's letter, March 
2008.  This physician also essentially states that the cardiac 
arrest, sepsis, and pneumonia listed on the death certificate 
were merely "final events" although many other chronic 
impairments existed previously.  Id.  However, this physician's 
written opinion does not clearly express the existence of a  
medical relationship between the Veteran's military service and 
the cause of his death.  An adequate medical opinion is necessary 
to decide the present claim.  38 C.F.R. § 3.159(c)(4). 

To this end, the Board finds it important to note that service 
connection was initially established for the Veteran's shrapnel 
wound of the right scapular region, and an acquired psychiatric 
disorder and scarring due to skull fracture in rating decisions 
dated in May 1946 and May 1949.  The text of the original rating 
decision code sheet makes clear that service connection was 
initially intended to encompass residuals of a shrapnel wound and 
fracture to the left parietal region of the Veteran's skull.  At 
the time, the Veteran complained of headaches, dizziness, and 
numbness of the entire right upper extremity.  Service treatment 
records.  VA has previously acknowledged service connection for 
residual of skull fracture and post-concussion syndrome.  See, 
e.g., Rating decision, May 1949.  This would likely be considered 
as a traumatic brain injury (TBI) in modern medical terminology.  
Based upon the foregoing, the Board requests the medical opinion 
to be rendered to include all identifiable residuals of the 
Veteran's TBI, as if service connection was in effect for all 
such residuals prior to the death of the Veteran (including the 
explicitly service-connected skull fracture, scar, and anxiety 
reaction). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the 
information and evidence necessary to 
substantiate her claim of service 
connection for the cause of the Veteran's 
death, to include as required in the Hupp 
decision discussed above: 
      (a) a statement of the disabilities 
for which service connection was in effect 
at the time of the Veteran's death; 
      (b) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected disability; and 
      (c) an explanation of the evidence 
and information required to substantiate a 
DIC claim based upon a condition not yet 
service-connected.

2.  Contact the appellant to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed disabilities, specifically to 
include Dr. Javlekar, Fallon Clinic, Fallon 
Rehabilitation Center, and Saint Vincent's 
Hospital as identified within the November 
2010 hearing transcript.  Contact any duly 
identified and authorized practitioner, or 
records repository, to obtain the relevant 
treatment or hospital records.  

3.  Ensure that all relevant VA outpatient 
medical records for this Veteran are 
associated with the claims file.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the 
RO/AMC should so specifically state, and 
the documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, must 
be documented in the claims folder.

5. AFTER completion of the foregoing, 
provide the entire claims file to an 
appropriate practitioner and request a 
medical opinion as to whether disability 
that was incurred in or aggravated by this 
Veteran's military service, to include all 
identifiable residuals of TBI and shell 
fragment wounds incurred in July 1944, 
either caused or contributed substantially 
or materially to the cause of this 
Veteran's death.  

Of note, VA regulations establish that 
there are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated 
irrespective of coexisting conditions, but 
that even in such cases, consideration is 
required as to whether there is a 
reasonable basis for holding that a 
service-connected disability, or 
disability for which service connection 
could have been established, was of such 
severity as to have a material influence 
in accelerating death.  

An adequate supporting rationale must be 
provided for each opinion reached.  

In particular, responses are requested as 
to the following:

(a)  Did the Veteran's service-connected 
residuals of shell fragment wound of the 
right scapular region, and service-
connected residuals of TBI including skull 
fracture, scarring, and anxiety reaction, 
contribute substantially or materially to 
his death, i.e. did these residuals 
combine to cause death, or lend assistance 
to the production of death?  

For clarification, it is insufficient to 
show that the service-connected 
disabilities casually shared in producing 
death, but rather a causal connection is 
required to establish the benefit sought.  

(b)  Did the Veteran's residuals of TBI 
and shrapnel wounds result in debilitating 
effects and general impairment of health 
to an extent that would render him 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death, such as cardiac 
arrest, sepsis, and pneumonia as indicated 
on the Certificate of Death in this 
instance?

(c)  Overall, did disability that was 
incurred in or aggravated by this 
Veteran's military service either cause or 
contribute substantially or materially to 
the cause of his death?

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
specialist's opinion, or other information 
required in order to resolve the need for 
speculation. 

6.  The RO/AMC will then review the 
appellant's claims file and ensure that 
the foregoing development actions have 
been completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

7.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she and her 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and her representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


